848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mona PATEL, a minor under the age of fourteen (14) years, byher General Guardian, Rasik C. PATEL;  and RasikC. Patel, Natural Father of Mona Patel,Plaintiffs-Appellants,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendants-Appellees,andCharles R. McIntyre, Administrator C.T.A. of the Estate ofNellie Lou McIntyre, deceased;  the South CarolinaDepartment of Highways and Public Transportation;  the SouthCarolina Highway Patrol;  Paul Cobb, individually and/or inhis official capacity as Chief Commissioner of theDepartment Highways and Public Transportation;  Walker P.Ragin, Defendants.Rajendrakuman CHHANALAL PATEL, Administrator of the Estateof Asha Patel, deceased, Plaintiff-Appellant,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendants-Appellees,andDenver D. McIntyre, Executor of the Estate of James J.McIntyre, deceased;  Charles R. McIntyre, AdministratorC.T.A. of the Estate of Nellie Lou McIntyre, deceased;  theSouth Carolina Department of Highways and PublicTransportation;  the South Carolina Highway Patrol;  PaulCobb, individually and/or in his official capacity as ChiefCommissioner of the Department of Highways and PublicTransportation;  Walker P. Ragin, Defendants.Hiren PATEL, a minor under the age of fourteen (14) years,by his General Guardian, Hansa D. PATEL;  Hansa D.Patel, Natural Mother of Hiren Patel,Plaintiffs-Appellants,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendants-Appellees,andDenver D. McIntyre, Executor of the Estate of James J.McIntyre, deceased;  Charles R. McIntyre, AdministratorC.T.A. of the Estate of Nellie Lou McIntyre, deceased;  theSouth Carolina Department of Highways and PublicTransportation;  the South Carolina Highway Patrol;  PaulCobb, individually and/or in his official capacity as ChiefCommissioner of the Department of Highways and PublicTransportation;  Walker P. Ragin, Defendants.Kailash P. PATEL, Plaintiff-Appellant,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendants-Appellees,andCharles R. McIntyre, Administrator C.T.A. of the Estate ofNellie Lou McIntyre, deceased;  the South CarolinaDepartment of Highways and Public Transportation;  the SouthCarolina Highway Patrol;  Paul Cobb, individually and/or inhis official capacity as Chief Commissioner of theDepartment of Highways and Public Transportation;  Walker P.Ragin, Defendants.Nimita PATEL, a minor under the age of fourteen (14) years,by her General Guardian, Kailash P. PATEL;  andKailash P. Patel, Natural Mother ofNimita Patel, Plaintiffs-Appellants,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendants-Appellees,andDenver D. McIntyre, Executor of the Estate of James J.McIntyre, deceased;  Charles R. McIntyre, AdministratorC.T.A. of the Estate of Nellie Lou McIntyre, deceased;  theSouth Carolina Department of Highways and PublicTransportation;  the South Carolina Highway Patrol;  PaulCobb, individually and/or in his official capacity as ChiefCommissioner of the Department of Highways and PublicTransportation;  Walker P. Ragin, Defendants.Harish PATEL, Plaintiff-Appellant,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendants-Appellees,andDenver D. McIntyre, Executor of the Estate of James J.McIntyre, deceased;  Charles R. McIntyre, AdministratorC.T.A. of the Estate of Nellie Lou McIntyre, deceased;  theSouth Carolina Department of Highways and PublicTransportation;  the South Carolina Highway Patrol;  PaulCobb, individually and/or in his official capacity as ChiefCommissioner of the Department of Highways and PublicTransportation;  Walker P. Ragin, Defendants.Pinka PATEL, a minor under the age of fourteen (14) years,by her General Guardian, Rasik C. PATEL;  Rasik C.Patel, Natural Father of Pinka Patel,Plaintiffs-Appellants,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendant-Appellee,andDenver D. McIntyre, Executor of the Estate of James J.McIntyre, deceased;  Charles R. McIntyre, AdministratorC.T.A. of the Estate of Nellie Lou McIntyre, deceased;  theSouth Carolina Department of Highways and PublicTransportation;  the South Carolina Highway Patrol;  PaulCobb, individually and/or in his official capacity as ChiefCommissioner of the Department of Highways and PublicTransportation;  Walker P. Ragin, Defendants.Rajendrakuman CHHANALAL PATEL, Administrator of the Estateof Pravin Chhanalal Patel, deceased, Plaintiff-Appellant,v.Steve DYAR, individually and/or as an agent, servant and/oremployee of the Oconee County Sheriff's Department;  EarlHolcombe, individually and/or in his official capacity asSheriff of Oconee County;  the County of Oconee, Defendants-Appellees,andDenver D. McIntyre, Executor of the Estate of James J.McIntyre, deceased;  Charles R. McIntyre, AdministratorC.T.A. of the Estate of Nellie Lou McIntyre, deceased;  theSouth Carolina Department of Highways and PublicTransportation;  the South Carolina Highway Patrol;  PaulCobb, individually and/or in his official capacity as ChiefCommissioner of the Department of Highways and PublicTransportation;  Walker P. Ragin, Defendants.
87-1705 to 87-1712.
United States Court of Appeals, Fourth Circuit.
Argued:  April 7, 1988.Decided:  May 18, 1988.

Steven M. Krause (Epps, Krause & Nicholson, on brief), Lee M. Weinstein, for appellants.
Cary Calhoun Doyle (Doyle & O'Rourke, on brief), for appellee.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Appellants, members of the Patel family,1 appeal from an order of the district court granting summary judgment in favor of various state and county officials, the County of Oconee, and the State of South Carolina.2   Appellants brought this action alleging negligence, tort liability and a violation of 42 U.S.C. Sec. 1983, arising from an automobile accident which occurred on August 26, 1985.  The automobile, in which the Patel family was traveling, was struck head-on by another automobile driven by James McIntyre.  The Patels allege that the county officials negligently failed to arrest McIntyre for drunk or impaired driving when he was assisted by the deputy sheriff earlier on the evening of the accident.


2
On appeal, they contend that the district court erred in granting summary judgment because the appellees were not immune from liability and there was a question of fact to be resolved by the jury as to whether the deputy sheriff's conduct was outrageous.  Additionally, appellants argue that appellees were under a special duty to arrest drunk or impaired drivers, which they failed to do, thereby depriving them of their life and liberty.


3
Upon consideration of the record, briefs, and oral argument, we find appellant's contentions to be without merit.  In a detailed and persuasive opinion, the district court thoroughly examined and rejected appellants' claims under federal and state law.  We can find no error in the district court's analysis.  Accordingly, we affirm the judgment below on the reasoning of the district court.    Patel, et al. v. McIntyre, et al., C/A 8:85-2595-2602-16 (D.S.C. August 24, 1987).


4
AFFIRMED.



1
 Appellants are Mona Patel;  her father and guardian, Rasik C. Patel;  Nimita Patel;  Rajendrakuman Patel, administrator of the estate of Chhanalal Patel;  Harish Patel;  Pinka Patel;  Hiren Patel;  Kailash Patel;  and Rajendrakuman Patel, administrator of the estate of Asha Patel


2
 Appellees are Steve Dyar, deputy sheriff of Oconee County;  Steve Holcomb, sheriff of Oconee County;  Oconee County;  the South Carolina Department of Highways;  South Carolina Highway Patrol;  and Walter Ragin, Commissioner of the Department of Highways